Upon evidence it appeared that Twitty broke open, in the night-time, a little outhouse, about 17 1/2 feet from the dwelling-house, and took out the brandy, etc., and it was insisted on the part of the prisoner that this was not burglary. The indictment lays it to be a mansion-house; but it has been determined that where the jury find the house to be separated *Page 76 
from the dwelling-house only 8 feet, and that the breaking and entering was in that house, it is not burglary; and cited an authority from Leach, who has a case to that effect.